DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-8 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle acceleration identification part”, “an average torque estimation part”, “a torque fluctuation component estimation part”, “a countertorque setting part”, and “an electric motor control part” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, “a vehicle acceleration identification part” corresponds to an accelerator pedal (see [0026]) and all of “an average torque estimation part”, “a torque fluctuation component estimation part”, “a countertorque setting part”, and “an electric motor control part” corresponds to PCM  (driving force control device) 14 composed of a computer (see [0023]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 3 and 7, the claims recite “under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger”. As best understood, this subject matter corresponds to Figure 7C (reproduced below with annotations) in which the average engine torque is constant ([0016]) and as the engine speed becomes higher, the absolute value of the countertorque becomes larger up to an engine speed of Ne2 at which point the absolute value of the countertorque becomes lower as the engine speed continues to rise (which is the opposite of what is claimed). 

    PNG
    media_image1.png
    335
    512
    media_image1.png
    Greyscale

The claim, however, implies that the countertorque increases as engine speed increases for an infinite range of engine speed whereas Applicant has only disclosed this relationship within a finite range (i.e. up to engine speed = Ne2). Therefore, it appears that Applicant did not have possession of the feature recited in claims 3 and 7.
Regarding claims 4 and 8, the claims recite “under a condition that the engine speed of the internal combustion engine is constant, setting the countertorque such that, as the average torque output by the internal combustion engine becomes larger, the absolute value of the countertorque becomes smaller”. As best understood, this subject matter corresponds to Figure 6C (reproduced below with annotations) in which the average engine speed is constant ([0016]) and, for engine torque values above Te2, as the engine torque becomes higher, the absolute value of the countertorque becomes smaller. However, for engine torque values below Te2, the countertorque becomes higher as the engine torque becomes higher (which is the opposite of what is claimed). 

    PNG
    media_image2.png
    358
    545
    media_image2.png
    Greyscale

The claim, however, implies that the countertorque decreases as engine torque increases for an infinite range of engine torque whereas Applicant has only disclosed this relationship within a finite range (i.e. up to engine torque = Te2). Therefore, it appears that Applicant did not have possession of the feature recited in claims 4 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al. (JP 2013-163436 A, IDS document) in view of Cho et al. (US 2016/0082862 A1, IDS document) and Shallvari et al. (US 2013/0338864 A1).
Regarding claim 1, Okude teaches a driving force control method for a hybrid vehicle equipped with an internal combustion engine (Fig. 1, [0025]: engine 1), a driving force transmission mechanism (Fig. 1, [0025]: transmission 4) for transmitting driving force of the internal combustion engine to drive wheels (Fig. 1: drive wheels 9), and an electric motor (Fig. 1, [0025]: motor 2) coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism ([0025]), the driving force control method comprising the steps of: 
estimating an average torque output by the internal combustion engine ([0056], [0064]: Trqav); 
estimating a torque fluctuation component of the torque output by the internal combustion engine ([0056], [0064]: Tch); 
setting a countertorque for suppressing the estimated torque fluctuation component ([0065]: Tre); and 
controlling the electric motor to output the set countertorque ([0065]).
Okude does not teach:
identifying a vehicle acceleration of the vehicle; or
wherein the step of setting a countertorque includes a sub-step of, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, setting the countertorque such that, as an absolute value of the vehicle acceleration becomes smaller, an absolute value of the countertorque becomes larger.  
However, Cho teaches a system and method for vibration suppression in a vehicle in which a vibration suppression gain is inversely proportional to accelerator pedal position. More specifically, “the vibration reduction torque gain [is set] to a maximum value when the position value of the accelerator pedal is about 0%” and “the vibration reduction torque gain [is set] to a minimum value when the position value of the accelerator pedal is about 100%” ([0010], [0031]). The significance of the acceleration pedal position is its indication that the driver wishes the vehicle to accelerate ([0026], [0033]). In this situation, reducing or omitting vibration reduction control may be preferred in order to make the motor’s torque available for meeting the driver’s demand during acceleration ([0006], [0034]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okude by increasing countertorque when acceleration is low and decreasing (or even omitting) countertorque when acceleration is high as taught by Cho in order to maximize the use of motor torque to meet driver torque demand during acceleration requests (Cho [0006], [0034]).
Okude, as modified, by Cho still does not explicitly disclose “under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant”. However, Shallvari teaches that hybrid vehicle may have a “light off” process which involves “holding the vehicle's engine at a constant engine speed (Ni) and torque (Ti) and allowing the electric motors to compensate for the total output torque requested by the driver” ([0006]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Okude to perform vibration suppression using torque of the motor while the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant as taught by Shallvari in order to ensure that the catalyst is heated to its light off temperature as quickly as possible, thereby reducing toxic vehicle emissions (Shallvari [0005-6]).
Regarding claim 2, modified Okude teaches the driving force control method as recited in claim 1, and Okude, as modified, also teaches that the step of setting a countertorque includes: 
a sub-step of, under the condition that the average torque output by the internal combustion engine and the engine speed of the internal combustion engine are constant (Shallvari [0006], see rejection of claim 1), setting a negative control gain (Okude [0065]: variation suppression torque Tre = - Tch; Examiner submits that the negative sign (-) is mathematically equivalent to a gain of -1) such that, as the absolute value of the vehicle acceleration becomes smaller, an Cho [0010], [0031], see rejection of claim 1); and 
a sub-step of setting the countertorque based on a product of the estimated torque fluctuation component and the control gain (Okude [0065]: Tre = - Tch; Examiner submits that the negative sign (-) is mathematically equivalent to a gain of -1; additionally or alternatively, Examiner submits that a “gain”, as used in the art, is known to be a multiplier and Cho [0034] explicitly indicates that a gain of zero results in the vibration suppression being completely omitted).  
Regarding claim 5, Okude teaches a driving force control device for a hybrid vehicle equipped with an internal combustion engine (Fig. 1, [0025]: engine 1), a driving force transmission mechanism (Fig. 1, [0025]: transmission 4) for transmitting driving force of the internal combustion engine to drive wheels (Fig. 1: drive wheels 9), and an electric motor (Fig. 1, [0025]: motor 2) coupled to the internal combustion engine and capable of outputting driving force to the driving force transmission mechanism ([0025]), the driving force control device (motor ECU 30) comprising: 
an average torque estimation part operable to estimate an average torque output by the internal combustion engine ([0056], [0064]: Trqav); 
a torque fluctuation component estimation part operable to estimate a torque fluctuation component of the torque output by the internal combustion engine ([0056], [0064]: Tch); 
a countertorque setting part operable to set a countertorque for suppressing the estimated torque fluctuation component ([0065]: Tre); and 
an electric motor control part operable to control the electric motor to output the set countertorque ([0065]).
Okude does not teach:
a vehicle acceleration identification part operable to identify a vehicle acceleration of the vehicle; or
wherein the countertorque setting part is operable, under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant, to set the countertorque such that, as an absolute value of the vehicle acceleration becomes smaller, an absolute value of the countertorque becomes larger.  
However, Cho teaches a system and method for vibration suppression in a vehicle in which a vibration suppression gain is inversely proportional to accelerator pedal position. More specifically, “the vibration reduction torque gain [is set] to a maximum value when the position value of the accelerator pedal is about 0%” and “the vibration reduction torque gain [is set] to a minimum value when the position value of the accelerator pedal is about 100%” ([0010], [0031]). The significance of the acceleration pedal position is its indication that the driver wishes the vehicle to accelerate ([0026], [0033]). In this situation, reducing or omitting vibration reduction control may be preferred in order to make the motor’s torque available for meeting the driver’s demand during acceleration ([0006], [0034]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okude by increasing countertorque when acceleration is low and decreasing (or even omitting) countertorque when acceleration is high as taught by Cho in order to maximize the use of motor torque to meet driver torque demand during acceleration requests (Cho [0006], [0034]).
Okude, as modified, by Cho still does not explicitly disclose “under a condition that the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant”. However, Shallvari teaches that hybrid vehicle may have a “light off” process which involves “holding the vehicle's engine at a constant engine speed (Ni) and torque (Ti) and allowing the electric motors to compensate for the total output torque requested by the driver” ([0006]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Okude to perform vibration suppression using torque of the motor while the average torque output by the internal combustion engine and an engine speed of the internal combustion engine are constant as taught by Shallvari in order to ensure that the catalyst is heated to its light off temperature as quickly as possible, thereby reducing toxic vehicle emissions (Shallvari [0005-6]).
Regarding claim 6, modified Okude teaches the driving force control device as recited in claim 5, and Okude, as modified, also teaches that the countertorque setting part is operable, under the condition that the average torque output by the internal combustion engine and the engine speed of the internal combustion engine are constant (Shallvari [0006], see rejection of claim 5), to set a negative control gain (Okude [0065]: variation suppression torque Tre = - Tch; Examiner submits that the negative sign (-) is mathematically equivalent to a gain of -1) such that, as the absolute value of the vehicle acceleration becomes smaller, an absolute value of the control gain becomes larger (Cho [0010], [0031], see rejection of claim 5), and then to set the countertorque based on a product of the estimated torque fluctuation component and the control gain (Okude [0065]: Tre = - Tch; Examiner submits that the negative sign (-) is mathematically equivalent to a gain of -1; additionally or alternatively, Examiner submits that a “gain”, as used in the art, is known to be a multiplier and Cho [0034] explicitly indicates that a gain of zero results in the vibration suppression being completely omitted).  

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al. (JP 2013-163436 A, IDS document) in view of Cho et al. (US 2016/0082862 A1, IDS document), Shallvari et al. (US 2013/0338864 A1), and Cho et al. (US 2016/0072417 A1, hereinafter “Cho ‘417”).
Regarding claim 3, modified Okude teaches the driving force control method as recited in claim 1, but Okude, as modified, does not teach that the step of setting a countertorque includes “a sub-step of, under a condition that the average torque is constant, setting the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger”. However, Cho ‘417 teaches controlling vehicle vibration in which, in a “middle-speed section”, torque variations are “about the same” and “the RPM value of the driving motor varies directly with the gain value (i.e. the greater the RPM of the driving motor, the greater the gain value)” (Table 1: From 1000 RPM to 6000 RPM the gain increases with increasing speed for constant torque variations; [0024]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okude to increase countertorque as engine speed increases as suggested by Cho ‘417 in order to improve vibration reduction by considering the driving state of the vehicle (Cho ‘417 [0006]).
Regarding claim 7, modified Okude teaches the driving force control device as recited in claim 5, but Okude, as modified, does not teach that the countertorque setting part is operable, “under a condition that the average torque is constant, to set the countertorque such that, as the engine speed of the internal combustion engine becomes higher, the absolute value of the countertorque becomes larger”.  However, Cho ‘417 teaches controlling vehicle vibration in which, in a “middle-speed section”, torque variations are “about the same” and “the RPM value of the driving motor varies directly with the gain value (i.e. the greater the RPM of the driving motor, the greater the gain value)” (Table 1: From 1000 RPM to 6000 RPM the gain increases with increasing speed for constant torque variations; [0024]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okude to increase countertorque as engine speed increases as suggested by Cho ‘417 in order to improve vibration reduction by considering the driving state of the vehicle (Cho ‘417 [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662